Case 2:19-cv-00446-RBS-DEM Document 11 Filed 12/20/19 Page 1 of 3 PageID# 52




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division

COURTNEY SWINK,                                     )
                                                    )
  Plaintiff,                                        )
                                                    )
               v.                                   )     Case No. 2:19-cv-446
                                                    )
AMERICAN FAMILY RV, INC., et al.                    )
                                                    )
  Defendant.                                        )
                                                    )

MOTION FOR LEAVE TO WITHDRAW FOR JOSHUA ERLICH, DAVIA CRAUMER,
                   AND KATHERINE HERRMANN

       Joshua Erlich, Esq., Davia Craumer, Esq., and Katherine Herrmann, Esq., being members

of this Court, and herein referred to collectively as “The Erlich Law Office” or “Counsel”,

respectfully move for leave to withdraw as counsel to Courtney Swink, for the foregoing

reasons:

   1. For good cause; specifically:

           a. Between the filing of the Amended Complaint and the filing of this Motion, there

               has been a fundamental change in the attorney-client relationship; these

               irreconcilable differences make continued representation untenable;

           b. Counsel arranged for a waiver of service on Defendants;

           c. Counsel negotiated an extension of time to for Defendants’ responsive pleading to

               the Amended Complaint to allow Ms. Swink sufficient time to find new counsel;

           d. In the time between December 2, 2019 and the date of this filing, counsel

               unsuccessfully attempted to reconcile with Ms. Swink;
Case 2:19-cv-00446-RBS-DEM Document 11 Filed 12/20/19 Page 2 of 3 PageID# 53




          e. Plaintiff is not prejudiced by The Erlich Law Office’s withdrawal as the next

              deadline is Defendants’ responsive pleading to the Amended Complaint on

              January 27, 2020;

          f. Plaintiff has time to find new counsel to prosecute her claims before any

              additional deadlines arise;

          g. Counsel contacted Plaintiff to determine if she consents to the relief sought by

              Counsel and she has not provided an answer as to whether she consents or

              opposes this relief.

       WHEREFORE, for the reasons set forth herein, the movants respectfully request that the

Court grant this Motion for Leave to Withdraw as Counsel.




Dated: December 20, 2019                           Respectfully submitted,


                                                                  /s/
                                                   Joshua Erlich, VA Bar No. 81298
                                                   Davia Craumer, VA Bar No. 87426
                                                   Katherine Herrmann, VA Bar No. 83203
                                                   THE ERLICH LAW OFFICE, PLLC
                                                   2111 Wilson Blvd., Ste. 700
                                                   Arlington, VA 22201
                                                   Tel: (703) 791-9087
                                                   Fax: (703) 722-8114
                                                   Email: jerlich@erlichlawoffice.com
                                                          dcraumer@erlichlawoffice.com
                                                          kherrmann@erlichlawoffice.com

                                                   Counsel for Plaintiff




                                               2
Case 2:19-cv-00446-RBS-DEM Document 11 Filed 12/20/19 Page 3 of 3 PageID# 54




                                CERTIFICATE OF SERVICE

I hereby certify that on December 20, 2019, a true copy of the foregoing was filed with the Clerk
of the Court using the Court’s CM/ECF system, which will send a copy to the following:


David C. Burton, VA Bar No. 33178
Williams Mullen
222 Central Park Avenue, Suite 1700
Virginia Beach, VA 23462
Tel: (757) 499-8800
Fax: (757) 473-0395
Email: dburton@williamsmullen.com


A copy of this filing has also been sent by mail and email to Courtney Swink, the plaintiff, at:
704 Gloria Drive, Chesapeake, VA 23322 and courtneyswink19@gmail.com.



                                                             /s/
                                              Joshua Erlich, VA Bar No. 81298
                                              The Erlich Law Office, PLLC
                                              2111 Wilson Blvd.
                                              Suite 700
                                              Arlington, VA 22201
                                              Tel: (703) 791-9087
                                              Fax: (703) 351-9292
                                              Email: dcraumer@erlichlawoffice.com


                                              Counsel for Plaintiff




                                                 3
